Electronically Filed
                                                         Supreme Court
                                                         SCPW-13-0004393
                                                         24-DEC-2013
                                                         02:22 PM


                           SCPW-13-0004393

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  ALLURE WAIKIKI MARKETING, LLC; and
               KALAKAUA RELIEF LINE, LLC, Petitioners,

                                 vs.

           STATE OF HAWAI#I DEPARTMENT OF COMMERCE AND
     CONSUMER AFFAIRS; and KEALI#I S. LOPEZ, IN HER CAPACITY
         AS DIRECTOR OF THE DEPARTMENT OF COMMERCE AND
     CONSUMER AFFAIRS FOR THE STATE OF HAWAI#I, Respondents.


                         ORIGINAL PROCEEDING

                                ORDER
                          (By: McKenna, J.)

          On December 17, 2013, petitioners Allure Waikiki

Marketing, LLC and Kalakaua Relief Line, LLC (“KRL”) filed a

“Stipulation and Order”, which was approved as to form by counsel

for respondents State of Hawai#i Department of Commerce and

Consumer Affairs and Keali#i S. Lopez, in her Capacity as

Director of the State of Hawai#i Department of Commerce and

Consumer Affair, for approval by this court.    Upon this court’s

approval of the stipulation, the stipulation would effectively

constitute a court order directing respondents to reinstate KRL

as an LLC.    Three days after the stipulation was filed,
respondents filed an answer to the petition for a writ of

mandamus that was filed on October 23, 2013, and asked this court

to deny the requested mandamus relief.    The answer appears to

conflict with the stipulation.    In light of the timing of the

filings, this court may deem the stipulation to be null and void.

Accordingly,

          IT IS HEREBY ORDERED that the stipulation is deemed

null and void unless otherwise informed by the respondents within

five (5) days from the date of this order.

          DATED: Honolulu, Hawai#i, December 24, 2013.

                                 /s/ Sabrina S. McKenna